Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and response filed on July 27, 2022 have been received.
Claims 1-14 are pending in this application, claims 7-14 are withdrawn from further consideration, and claims 1-6 are being examined.

Restriction/Election:
Applicant’s election without traverse of Group I, claims 1-6, and the election without traverse of the species of “SEQ ID NO 1 and SEQ ID NO 2 (primer pairs) use to generate the amplicon RGP group 1” in the reply filed on 07/27/2022 are acknowledged.
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/27/2022.

Objection(s):
Claims, 1, 4 and 5 are objected to because of the following informalities:  
In claim 1, lines 7, 10, 13 and 16, replace “according to” with –having nucleotide sequences--.
In claim 1, line 2, replace “strain” with –strains--
In claim 4, lines 2, 4, 5 and 7, replace “according to” with –having the nucleotide sequences--.
In claim 5, lines 2, 3, 4, 5, 6, 7, and 8, replace “according to” with –having the nucleotide sequences--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reads “A starter culture comprising at least two Streptococcus thermophilus strains, wherein a first and a second Streptococcus thermophilus strain are selected from the group consisting of RGP group 1, RGP group 2, RGP group 3 and RGP group 4 ...", this is confusing which renders the claim indefinite because from the way the claim is written the relationship between the claimed Streptococcus thermophilus strains and the RGP groups are not exactly clear.

Suggestion to obviate the rejection: for example, in claim 1 line 2, after are, insert –Streptococcus thermophilus strains expressing rhamnose glucose polysaccharide (RGP) groups--.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Palindungan et al., Microbial Genomics 2022; 8:000803, p. 1-14.
Romero et al., FEMS Microbiology Reviews, fuaa048, 2020, p. 909-932.

Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651